                                               Case 3:20-bk-01217-JAF           Doc 33      Filed 07/31/20            Page 1 of 4

                                                                                  Form 1                                                                               Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:         20-01217-3F7 JAF                                                       Trustee: (290900)           Gregory K. Crews
Case Name:           GUFFORD, DEAN ELDRIDGE                                                 Filed (f) or Converted (c): 04/03/20 (f)
                                                                                            §341(a) Meeting Date:       05/15/20
Period Ending:       06/30/20                                                               Claims Bar Date:            09/14/20

                                1                                        2                         3                           4                  5                    6

                       Asset Description                              Petition/            Estimated Net Value              Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,        Abandoned         Received by      Administered (FA)/
                                                                       Values            Less Liens, Exemptions,       OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                 Remaining Assets

 1       1000 Turkey Lake Road Float Unit, Orlando, FL 32               Unknown                            0.00                                       0.00                    FA
           Orig. Description: 1000 Turkey Lake Road Float Unit,
         Orlando, FL 32819
         Timeshare
         Entire property value: Unknown; Imported from original
         petition Doc# 1; Lien: 1000 Turkey Lake Road Float Unit,
         Orlando, FL 32819 - $
         Value $0.00 - Amount: 14475.51

 2       2013 Lexus IS250, 88000 miles, Condition: Good;                10,000.00                          0.00                                       0.00                    FA
           Orig. Description: 2013 Lexus IS250, 88000 miles,
         Condition: Good; VIN No JTHBF5C24D5188630. Entire
         property value: $10,000.00; Imported from original
         petition Doc# 1; Exemption: 2013 Lexus IS250 -
         Amount: 1000.00; Lien: on iq
         An agreement you made (such as mortgage or secured
         car loan)
         2013 Lexus IS250 - $10,000.00
         Value $10,000.00 - Amount: 15061.00

 3       Queen Size Bedroom Set, Queen Size Bed, Sofa, Lo                    500.00                        0.00                                       0.00                    FA
           Orig. Description: Queen Size Bedroom Set, Queen
         Size Bed, Sofa, Love Seat.; Imported from original
         petition Doc# 1; Exemption: Household goods - Queen
         Size Bedroom Set, Queen Size Bed, Sofa, Love Seat. -
         Amount: 500.00

 4       Samsung 55' LCD TV, Surface Pro Tablet, HP Print                    860.00                        0.00                                       0.00                    FA
          Orig. Description: Samsung 55' LCD TV, Surface Pro

                                                                                                                                             Printed: 07/31/2020 10:24 AM   V.14.66
                                                 Case 3:20-bk-01217-JAF           Doc 33      Filed 07/31/20            Page 2 of 4

                                                                                    Form 1                                                                               Page: 2

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:         20-01217-3F7 JAF                                                         Trustee: (290900)           Gregory K. Crews
Case Name:           GUFFORD, DEAN ELDRIDGE                                                   Filed (f) or Converted (c): 04/03/20 (f)
                                                                                              §341(a) Meeting Date:       05/15/20
Period Ending:       06/30/20                                                                 Claims Bar Date:            09/14/20

                                1                                          2                         3                           4                  5                    6

                       Asset Description                                Petition/            Estimated Net Value              Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,        Abandoned         Received by      Administered (FA)/
                                                                         Values            Less Liens, Exemptions,       OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                 Remaining Assets

         Tablet, HP Printer, Note 10 Plus Cell Phone (making
         payments on the cell phone).; Imported from original
         petition Doc# 1; Exemption: Electronics - Samsung 55'
         LCD TV, Surface Pro Tablet, HP Printer, Note 10 Plus
         Cell Phone (making payments on the cell phone). -
         Amount: 570.00; Exemption: Electronics - Samsung 55'
         LCD TV, Surface Pro Tablet, HP Printer, Note 10 Plus
         Cell Phone (making payment on the cell phone). -
         Amount: 290.00

 5       Mens Clothing and Shoes.                                              200.00                        0.00                                       0.00                    FA
           Orig. Description: Mens Clothing and Shoes.; Imported
         from original petition Doc# 1; Exemption: Clothing - Mens
         Clothing and Shoes. - Amount: 200.00

 6       Sterling Silver Necklace                                               50.00                        0.00                                       0.00                    FA
           Orig. Description: Sterling Silver Necklace; Imported
         from original petition Doc# 1; Exemption: Jewelry -
         Sterling Silver Necklace - Amount: 50.00

 7       Border Collie                                                          10.00                        0.00                                       0.00                    FA
           Orig. Description: Border Collie; Imported from original
         petition Doc# 1; Exemption: Pets - Border Collie -
         Amount: 10.00

 8       Checking account: Bank of America Checking                              0.00                        0.00                                       0.00                    FA
          Orig. Description: Checking account: Bank of America
         Checking; Imported from original petition Doc# 1

 9       Checking account: Bank of America Checking                              2.57                        0.00                                       0.00                    FA

                                                                                                                                               Printed: 07/31/2020 10:24 AM   V.14.66
                                                Case 3:20-bk-01217-JAF           Doc 33       Filed 07/31/20           Page 3 of 4

                                                                                    Form 1                                                                               Page: 3

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:         20-01217-3F7 JAF                                                         Trustee: (290900)           Gregory K. Crews
Case Name:           GUFFORD, DEAN ELDRIDGE                                                   Filed (f) or Converted (c): 04/03/20 (f)
                                                                                              §341(a) Meeting Date:       05/15/20
Period Ending:       06/30/20                                                                 Claims Bar Date:            09/14/20

                                1                                          2                        3                           4                  5                     6

                       Asset Description                                Petition/           Estimated Net Value              Property         Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                  Unscheduled      (Value Determined By Trustee,        Abandoned         Received by       Administered (FA)/
                                                                         Values           Less Liens, Exemptions,       OA=§554(a) abandon.    the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

          Orig. Description: Checking account: Bank of America
         Checking; Imported from original petition Doc# 1;
         Exemption: Bank of America Checking (Checking) -
         Amount: 2.57

10       Savings account: Bank of America Savings                               0.00                        0.00                                        0.00                    FA
          Orig. Description: Savings account: Bank of America
         Savings; Imported from original petition Doc# 1

11       Flooring Solutions by Dean, LLC, 100% ownership                        0.00                        0.00                                        0.00                    FA
           Orig. Description: Flooring Solutions by Dean, LLC,
         100% ownership; Imported from original petition Doc# 1

12       PERSONAL INJURY                                                   2,000.00                     Unknown                                         0.00              Unknown
           Orig. Description: estimated settlement amount trom
         pending lawsuit; Imported from original petition Doc# 1;
         Exemption: Estimated settlement amount from pending
         lawsuit (owed to debtor) - Amount: 2000.00

13       Briefcase, Measure Lazer, File Folders, Copy Pap                      70.00                        0.00                                        0.00                    FA
           Orig. Description: Briefcase, Measure Lazer, File
         Folders, Copy Paper, Batteries; Imported from original
         petition Doc# 1; Exemption: Briefcase, Measure Lazer,
         File Folders, Copy Paper, Batteries - Amount: 70.00

13       Assets           Totals (Excluding unknown values)              $13,692.57                        $0.00                                       $0.00                  $0.00


     Major Activities Affecting Case Closing:
              07/27/20 Notice of Preliminary Hearing on Amended Objection to Debtor's Claim of Exemptions relating to esimated settlement amount from pending lawsuit.

                                                                                                                                               Printed: 07/31/2020 10:24 AM   V.14.66
                                             Case 3:20-bk-01217-JAF          Doc 33      Filed 07/31/20            Page 4 of 4

                                                                                 Form 1                                                                             Page: 4

                                                      Individual Estate Property Record and Report
                                                                       Asset Cases
Case Number:       20-01217-3F7 JAF                                                      Trustee: (290900)           Gregory K. Crews
Case Name:         GUFFORD, DEAN ELDRIDGE                                                Filed (f) or Converted (c): 04/03/20 (f)
                                                                                         §341(a) Meeting Date:       05/15/20
Period Ending:     06/30/20                                                              Claims Bar Date:            09/14/20

                              1                                         2                       3                           4                  5                    6

                      Asset Description                              Petition/          Estimated Net Value              Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By Trustee,        Abandoned         Received by      Administered (FA)/
                                                                      Values          Less Liens, Exemptions,       OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                                 Remaining Assets

            Hearing scheduled for 9/23/2020 at 01:30 PM.

    Initial Projected Date Of Final Report (TFR): March 15, 2021                     Current Projected Date Of Final Report (TFR): March 15, 2021




                                                                                                                                          Printed: 07/31/2020 10:24 AM   V.14.66
